Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2020, has been entered.
 
Status of Claims
Claims 1, 4, 5, 7-9, 12-15, and 18-23 were previously pending and subject to a Final Office Action having a notification date of July 30, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed an after-final Amendment on September 16, 2020 (“Amendment”), amending claims 1, 9, 15, and 21-23 and which resulted in an Advisory Action being issued on September 23, 2020 (“Advisory Action”).  Following the Advisory Action, Applicant filed the RCE on October 28, 2020 requesting entry of the Amendment.  The Amendment is entered.  Claims 1, 4, 5, 7-9, 12-15, and 18-23 are pending and addressed below.


EXAMINER’S AMENDMENT
During a phone call with Dmitry Paskalov, Reg. No. 77,228, on February 18, 2021, it was agreed that certain amendments to the application are to be made, which are set forth below. 

Claim 1 is amended as follows:
1. (Currently Amended) A method for preserving data of a patient using a cryptographic multi- party computation (MPC), the method comprising: 
receiving, by a first computer, a patient identifier from a provider, wherein the patient identifier corresponds to the patient, and wherein the first computer has (PSI) query system, wherein the first database contains the patient identifier and a private identifier (ID), and wherein the secured database is private and
authenticating, by the first computer, an access by the provider; 
generating, by the first computer, a second patient identifier based on the received patient identifier; 
generating, by the first computer, the private identifier (ID) based on the received patient identifier and the generated second patient identifier by using an OPRFof the OPRF system; 
storing, by the first computer, the generated private ID in the first database; 
retrieving, by the first computer, the second patient identifier, wherein the second patient identifier corresponds to the received patient identifier, wherein the received patient identifier and the second patient identifier are different; 

accessing, by the first computer, the secure database that contains the stored private identifier (ID), wherein the stored private ID is a combination of the received patient identifier and the retrieved second patient identifier, and wherein the secure database includes data relating to the patient; 
searching, by the first computer, the secure database to obtain a search result based on the received input from the provider, by using a  of the PSI system, wherein the PSI function is a cryptographic protocol that enables a two-party secure computation to obtain the search result from the secure database without a presence of a trusted third party and without revealing other information in the secure database corresponding to the private ID; and 
transmitting, by the first computer, the search result to the provider.

Claim 9 is amended as follows:
9. (Currently Amended) A computer program product for preserving data of a patient using a cryptographic multi-party computation (MPC), the computer program product comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising: 
receiving, by a first computer, a patient identifier from a provider, wherein the patient identifier corresponds to the patient, and wherein the first computer has (PSI) query system, wherein the first database contains the patient identifier and a private identifier (ID), and wherein the secured database is private and
authenticating, by the first computer, an access by the provider; 
generating, by the first computer, a second patient identifier based on the received patient identifier; 
generating, by the first computer, the private identifier (ID) based on the received patient identifier and the generated second patient identifier by using an OPRFof the OPRF system; 
storing, by the first computer, the generated private ID in the first database; 
retrieving, by the first computer, the second patient identifier, wherein the second patient identifier corresponds to the received patient identifier, wherein the received patient identifier and the second patient identifier are different; 
receiving, by the first computer, an input from the provider that corresponds to the received patient identifier; 
accessing, by the first computer, the secure database that contains the stored private identifier (ID), wherein the stored private ID is a combination of the received patient identifier and the retrieved second patient identifier, and wherein the secure database includes data relating to the patient; 
searching, by the first computer, the secure database to obtain a search result based on the received input from the provider, by using a  of the PSI system, wherein the PSI function is a cryptographic protocol that enables a two-party secure computation to obtain the search result from the secure database without a presence of a trusted  and without revealing other information in the secure database corresponding to the private ID; and 
transmitting, by the first computer, the search result to the provider.

Claim 15 is amended as follows:
15. (Currently Amended) A computer system for preserving data of a patient using a cryptographic multi-party computation (MPC), the computer system comprising:
one or more computer devices each having one or more processors and one or more tangible storage devices; and
a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for:
receiving, by a first computer, a patient identifier from a provider, wherein the patient identifier corresponds to the patient, and wherein the first computer has (PSI) query system, wherein the first database contains the patient identifier and a private identifier (ID), and wherein the secured database is private and
authenticating, by the first computer, an access by the provider; 
generating, by the first computer, a second patient identifier based on the received patient identifier; 
OPRFof the OPRF system; 
storing, by the first computer, the generated private ID in the first database; 
retrieving, by the first computer, the second patient identifier, wherein the second patient identifier corresponds to the received patient identifier, wherein the received patient identifier and the second patient identifier are different; 
receiving, by the first computer, an input from the provider that corresponds to the received patient identifier; 
accessing, by the first computer, the secure database that contains the stored private identifier (ID), wherein the stored private ID is a combination of the received patient identifier and the retrieved second patient identifier, and wherein the secure database includes data relating to the patient; 
searching, by the first computer, the secure database to obtain a search result based on the received input from the provider, by using a  of the PSI system, wherein the PSI function is a cryptographic protocol that enables a two-party secure computation to obtain the search result from the secure database without a presence of a trusted third party and without revealing other information in the secure database corresponding to the private ID; and 
transmitting, by the first computer, the search result to the provider.

Claim 21 is amended as follows:
21. (Currently Amended) The method of claim 1, further comprising:
the MPC

Claim 22 is amended as follows:
22. (Currently Amended) The computer program product of claim 9, further comprising:
managing one or more medications associated with the patient, by one or more providers, using the MPC

Claim 23 is amended as follows:
23. (Currently Amended) The computer system of claim 15, further comprising:
managing one or more medications associated with the patient, by one or more providers, using the MPC

Allowable Subject Matter
Claims 1, 4, 5, 7-9, 12-15, and 18-23 are allowed.
The following is the Examiner’s statement of reasons for allowance:
U.S. Patent App. Pub. No. 2019/0370485 to Tang et al. (“Tang”; the primary reference used in the Final Office Action) generally discloses receiving, by a first computer, a patient identifier from a provider, wherein the patient identifier corresponds to the patient; authenticating, by the first computer, an access by the provider; generating, by the first computer, a second patient identifier based on the received patient identifier; generating, by the first computer, a private identifier (ID) based on the received patient identifier and the generated second patient identifier; storing, by the first computer, the generated private ID in a secure 
However, Tang does not appear to disclose, as now required in each of the independent claims, i) the first computer to include a) a first database including the patient identifier and the private ID (which is generated using an OPRF based on the patient identifier and a second patient identifier that is generated based on the patient identifier) and b) the secure database including the private ID and information corresponding to the private ID, and ii) searching by the first computer the secure database using a private set intersection function (which is a cryptographic protocol) that enables a two-party secure computation to obtain a search result (based on input from a provider corresponding to a received patient identifier) from the secure database without a presence of a trusted third party and without revealing other information in the secure database corresponding to the private ID.
In contrast, patient information in Tang is encrypted with the encryption key of the key record (the “private ID”) but instead stored with the participant identifier (the “patient identifier”) rather than with the private ID.  See at least [0048]-[0051] of Tang.  Also, unlike the 
The other references cited in the Final Office Action also do not disclose or suggest at least the above limitations of the present claims.
For reference, Int’l Pub. No. WO 2015/066523 to Lafever et al. (“Lafever”) generally discloses a system that utilizes dynamically-changing de-identifiers associated with subjects to store subject data in an anonymous manner but does not appear to disclose at least, as now required in each of the independent claims, i) a first computer to include a) a first database including a patient identifier and a private ID (which is generated using an OPRF based on the patient identifier and a second patient identifier that is generated based on the patient identifier) and b) a secure database including the private ID and information corresponding to the private ID, and ii) searching by the first computer the secure database using a PSI function (which is a cryptographic protocol) that enables a two-party secure computation to obtain a search result (based on input from a provider corresponding to a received patient identifier) from the secure database without a presence of a trusted third party and without revealing other information in the secure database corresponding to the private ID.
Also for reference, NPL “Efficient Batched Oblivious PRF with Applications to Private Set Intersection” to Kolesnikov et al. (cited in IDS filed June 8, 2020 in the present application) generally discloses application of a protocol for oblivious evaluation of a pseudorandom function (OPRF) to semi-honest secure private set intersection (PSI) to allow different parties holding sets of items to learn nothing more than the intersection of the item sets.  However, this NPL does not appear to disclose at least, as now required in each of the independent claims, i) a first computer to include a) a first database including a patient identifier and a private ID (which is generated 
Accordingly, claims 1, 4, 5, 7-9, 12-15, and 18-23 are all allowed.

In relation to the claim rejections under 35 USC 101 set forth in the Final Office Action, these rejections are now withdrawn when currently pending claims 1, 4, 5, 7-9, 12-15, and 18-23 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Amendment.  
Specifically, the “additional limitations” of the claims (including, inter alia, i) a first computer including a) a first database including a patient identifier and a private ID (which is generated using an OPRF based on the patient identifier and a second patient identifier that is generated based on the patient identifier) and b) a secure database including the private ID and information corresponding to the private ID; ii) receiving, by the first computer, an input from the provider that corresponds to the received patient identifier; iii) accessing the secure database; and iv) searching by the first computer the secure database using a PSI function (which is a cryptographic protocol) that enables a two-party secure computation to obtain a search result (based on input from a provider corresponding to a received patient identifier) from the secure database without a presence of a trusted third party and without revealing other information in the secure database corresponding to the private ID) together with the limitations directed to the at least one abstract idea (authenticating an access by the provider; generating a second patient identifier based on the received patient identifier; generating the private identifier (ID) based on the received patient identifier and the generated second patient identifier; retrieving the second patient identifier; etc.) when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea by improving the functioning of a computer and/or other technology.  
For instance, as discussed at least at [0014]-[0015] and [0027]-[0028] of the present application as well as in Applicant’s remarks in the Amendment, one of ordinary skill in the art would recognize that the recited specific manner in which the present claims utilize the cryptographic multi-party computation of OPRF to generate the private ID, the patient information is stored along with a corresponding private ID in a secure database, and PSI is used in a manner that enables a two-party secure computation to obtain a search result (based on input from a provider corresponding to a received patient identifier) from the secure database without a presence of a trusted third party and without revealing other information in the secure database corresponding to the private ID advantageously improves computer technology by limiting unintentional association of sensitive patient information with patient identities while allowing multiple parties to learn intersections of separate patient datasets without revealing more patient information than is necessary to compute such intersections.  
In view of the foregoing, claims 1, 4, 5, 7-9, 12-15, and 18-23 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686